Cooley, J.
This was a proceeding which sought to have the name .of respondent stricken from the roll of attorneys for professional misbehavior. While not strictly a criminal prosecution, it is of that nature, and the punishment, in prohibiting the party following his ordinary occupation, would he severe and highly penal. The majority of the court are not satisfied that the evidence gives such clear support to the charges as should be required in such cases, and the application will therefore be denied.
Graves, Ch. J., and Campbell, J., concurred.
Christiancy, J., did not sit in this case.